Order entered March 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00027-CV

  LAZARUS IROH, ANDREW OKAFOR, LUI AKWURUOHA, CALEB OKEKE, AND
                    HENRY NNABUGWU, Appellants

                                                V.

                                 EMMANUEL IGWE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07596-D

                                            ORDER
       Before the Court is appellants’ lawyer’s motion to withdraw as counsel. Because the

motion does not comply with the rules of appellate procedure, we DENY the motion. See TEX.

R. APP. P. 6.1(c).

       Also before the Court is appellants’ motion to abate the submission of this appeal

pending retention of new counsel. We DENY the motion. However, on the Court’s own

motion, we REMOVE this case from the submission docket of April 29, 2014. The case will be

submitted at a later date as assigned by the Court.

                                                       /s/  JIM MOSELEY
                                                       PRESIDING JUSTICE